Citation Nr: 1233979	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased rating for limitation of flexion of the left knee (formerly subluxing patella with reactive synovitis), evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and friend

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO, which denied service connection for PTSD.  The Veteran perfected an appeal of that decision.  Additionally, the Veteran has expressed disagreement with a December 2010 rating decision that denied an increased rating for left subluxing patella with reactive synovitis and a May 2012 rating decision that denied service connection for bilateral hearing loss, although it does not appear that statements of the case have been issued on those claims.

Concerning the claim for an increased rating for left subluxing patella with reactive synovitis, the Board notes that a February 2012 rating decision recharacterized the issue as limitation of flexion of the left knee, and granted separate service connection for subluxation of the patella with reactive synovitis, left knee, evaluating it based on subluxation symptoms.  It does not appear a notice of disagreement has been filed with that decision.  Thus, the left knee issue currently on appeal has been amended as listed on the cover page.

The Veteran testified, regarding his claim for service connection for PTSD, at a November 2011 Travel Board hearing that was held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of those proceedings is associated with the record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for PTSD, alleging three different in-service stressor events.

For his first stressor, the Veteran claimed in a September 2009 stressor statement that he witnessed a November 1983 accident in which a howitzer flipped onto a soldier and crushed him.  The Veteran identified that he was attached to the "1st, 36th Field Artillery unit" in Augsburg, Germany at the time of the incident.  For his second stressor, the Veteran also alleged that a soldier in his unit committed suicide and that he was "detailed to clean [the soldier's] apartment and deliver [the soldier's] body to the morgue."  The Veteran identified the dead soldier as "[redacted]".  For his third alleged stressor, the Veteran alleged that he was involved in an accident in which he was riding a five ton vehicle when the vehicle flipped, injuring the driver and the Veteran.  The Veteran did not provide any information as to the date or location of the accident, the name of the driver of the vehicle, or his unit assignment at the time of the accident.

In December 2009, the RO made a formal finding that sufficient information had not been received to corroborate the Veteran's claimed stressors via the United States Army and Joint Services Records Research Center (JSRRC) or the Marine Corps of National Archives and Records Administration (NARA).  The RO's effort to corroborate the Veteran's alleged stressors appears to consist simply of obtaining from JSRRC excerpts of the Veteran's service personnel file.  No additional efforts to corroborate the Veteran's claimed stressors were made after the RO's December 2009 determination.

Through various submissions received by VA before and after the RO's December 2009 formal finding, and through the Veteran's November 2011 hearing testimony, VA has received additional information that may assist in further efforts to corroborate some of the Veteran's alleged stressors.

Regarding the alleged howitzer accident in Augsburg, Germany, the Veteran has stated that the incident occurred in November 1981.  Service personnel records in the claims file confirm that the Veteran was deployed to Germany during that time frame and that he was attached to B Battery, 1st Battalion, 36th Field Artillery Unit.  Given this information, it is possible that unit records for the Veteran's unit from November 1981 could show that the alleged howitzer accident occurred.  Toward that end, the RO should attempt to obtain the November 1981 unit records for B Battery, 1st Battalion, 36th Field Artillery Unit through official sources.

Concerning the stressor of the soldier's suicide, the Veteran has specified that the incident occurred at Fort Richardson, Alaska.  During the Veteran's hearing, his representative provided an Anchorage Newspapers Obituary Index which reflects that an obituary for "[redacted]" was published in January 1989; thus suggesting that the claimed stressor occurred during that month.  In his hearing testimony, which was somewhat different from his first written allegation of cleaning the soldier's apartment and delivering the soldier's body to the morgue, the Veteran testified that the soldier had been previously under his command in a gunnery battery and that the soldier had been recently discharged from service before his suicide.  According to the Veteran, he had recommended the soldier's discharge from service based upon poor performance and was instrumental in the soldier's discharge.  He recalled further that, upon learning of the soldier's suicide, he and a Sergeant Robinson went to the soldier's apartment, where an investigation was underway and he observed the soldier's body.  The Veteran's service personnel records reflect that the Veteran did serve at Fort Richardson, Alaska from January 1986 through January 1990.  These records also show that, during January 1989, the Veteran was serving as a Cannon Crewman while attached to Battery B, 4-11th Field Artillery unit.  

In view of this information, it appears that service personnel records for [redacted] may include records which reflect the Veteran's involvement in his discharge and/or corroborate the Veteran's allegation that he directly supervised the soldier during service.  Further, to the extent that an investigation of the soldier's suicide was conducted, it is possible that military and/or civilian police records pertinent to the alleged suicide exist.  Accordingly, efforts should be made to request the service personnel records for [redacted] through official sources, and to request relevant police records from local and/or military police authorities, pertaining to the investigation of the January 1989 death of [redacted].  

If VA is able to corroborate any of the Veteran's reported in-service stressors, then the Veteran should be scheduled for a VA PTSD examination to determine whether the Veteran suffers from PTSD as a result of the confirmed stressor.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the claim for an increased rating for limitation of flexion of the left knee, the Board notes that the Veteran filed a timely notice of disagreement (NOD) with the December 2010 rating decision.  The RO acknowledged the NOD and conducted additional development, which resulted in the award of a separate rating for additional left knee impairment in a February 2012 rating decision.  However, neither the claims file nor the Virtual VA file includes a statement of the case (SOC), and there is no indication in the record that the Veteran has withdrawn the appeal on this issue.  

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case (SOC), the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue must be remanded for issuance of an SOC, unless one has already been issued or the Veteran has withdrawn the appeal.  After the RO/AMC has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Additionally, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in the RO's May 2012 rating decision.  A timely notice of disagreement (NOD) as to that issue was received from the Veteran in August 2012.  It does not appear that the RO has issued an SOC on that issue either.  Accordingly, the Board is required to remand the issue of service connection for bilateral hearing loss for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses for all medical care providers who have treated him for his PTSD.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA mental health treatment records should be requested from the VA Medical Center in Chattanooga, Tennessee, dating since August 2012.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  Request the November 1981 unit records for B Battery, 1st Battalion, 36th Field Artillery Unit which pertain to deployment and service in Germany.  All requests should be documented in the claims file.  If any records are not available, the Veteran and his representative should be notified of such.

3.  Request the complete service personnel records for the Veteran and for [redacted] (if possible), through official sources.  All requests should be documented in the claims file.  If any records are not available, the Veteran and his representative should be notified of such.

4.  Ask the Veteran to provide specific information concerning what authorities investigated the death of [redacted][redacted], military or civilian.  If it was civilian police that conducted the investigation, the Veteran should identify what local police department was involved.  If sufficient information is provided, records of the investigation should be requested from the pertinent military and/or civilian authorities.  All requests should be documented in the claims file.  If any records are not available, the Veteran and his representative should be notified of such.

5.  If, and only if, the RO/AMC determines that the evidence of record corroborates any of the Veteran's reported stressors, the Veteran should be afforded a VA PTSD examination to determine whether he suffers from PTSD as a result of the confirmed stressor.  

6.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the Veteran's claim for service connection for PTSD remains denied, the appellant and representative, if any, should be furnished a supplemental SOC and be given the opportunity to respond thereto.

7.  The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC on the issues of entitlement to service connection for bilateral hearing loss and increased rating for limitation of flexion of the left knee (formerly subluxing patella with reactive synovitis), if not already accomplished or withdrawn, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is submitted.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



